                                       Case 4:20-cv-03820-HSG Document 12 Filed 08/03/20 Page 1 of 4




                                 1                           UNITED STATES DISTRICT COURT
                                                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                 2                                OAKLAND DIVISION
                                 3

                                 4   MICHELLE MORAN, individually and on
                                     behalf of all others similarly situated,
                                 5                                                 Case No.: 4:20-cv-03184-HSG
                                                      Plaintiff,
                                 6
                                           v.
                                 7
                                     S.C. JOHNSON & SON, INC, a Wisconsin
                                 8   corporation,
                                 9

                                10                    Defendant.

                                11
                                     MONICA WADDELL, individually and on
                                12   behalf of all others similarly situated,
Los Angeles, California 90069
 9255 Sunset Blvd., Suite 804
   Clarkson Law Firm, P.C.




                                13                    Plaintiff,                   Case No.: 4:20-cv-03820-HSG

                                14         v.

                                15   S.C. JOHNSON & SON, INC, a Wisconsin
                                     corporation,
                                16

                                17                    Defendant.

                                18

                                19

                                20       ORDER TO CONSOLIDATE ACTIONS AND SET SCHEDULING DEADLINES
                                21

                                22

                                23

                                24

                                25

                                26

                                27

                                28


                                                                                ORDER
                                        Case 4:20-cv-03820-HSG Document 12 Filed 08/03/20 Page 2 of 4




                                 1                                                 ORDER
                                 2          Based on the stipulation of the parties and for good cause shown, IT IS HEREBY
                                 3   ORDERED as follows:
                                 4         1.      The Moran and Waddell actions currently pending before this Court shall be
                                 5   consolidated for pre-trial purposes pursuant to Fed. R. Civ. P. 42(a) before the Honorable
                                 6   Haywood S. Gilliam, Jr. (hereafter the “Consolidated Action”).
                                 7         2.      The earliest-filed civil action, Case No. 4:20-cv-03184-HSG, shall serve as the lead
                                 8   case. The clerk is directed to administratively close the later-filed civil action, Case No. 4:20-cv-
                                 9   03820-HSG.
                                10         3.      All papers filed in the Consolidated Action shall be filed under Case No. 4:20-cv-
                                11   03184-HSG and shall bear the following caption:
                                12
Los Angeles, California 90069
 9255 Sunset Blvd., Suite 804
   Clarkson Law Firm, P.C.




                                13                                    UNITED STATES DISTRICT COURT
                                14                                 NORTHERN DISTRICT OF CALIFORNIA
                                15                                             OAKLAND DIVISION
                                16

                                17    IN RE: S.C. JOHNSON & SON, INC.
                                18    WINDEX NON-TOXIC LITIGATION
                                19                                                                Master File No. 4:20-cv-03184-HSG
                                20

                                21   This Document Relates To:
                                22   _____________________________/
                                23

                                24

                                25         4.      The case file for the Consolidated Action will be maintained under Master File No.
                                26   4:20-cv-03184-HSG. When a pleading is intended to apply to all actions to which this Order
                                27   applies, the words “All Actions” shall appear immediately after the words “This Document
                                28   Relates To:” in the caption described above. When a pleading is not intended to apply to all


                                                                                   ORDER
                                        Case 4:20-cv-03820-HSG Document 12 Filed 08/03/20 Page 3 of 4




                                 1   actions, the docket number for each individual actions to which the paper is intended to apply and
                                 2   the last name of the first-named plaintiff in said action shall appear immediately after the words
                                 3   “This Document Relates To:” in the caption identified above, for example, “4:20-cv-03184-HSG
                                 4   (Moran).”
                                 5         5.      S.C. Johnson is permitted to oppose any class or other representative action in this or
                                 6   any other forum, and to oppose class certification or the appointment of class counsel on any
                                 7   grounds, including adequacy of representation under Fed. R. Civ. P. 23(a) and (g).
                                 8         6.      Initial deadlines for the Consolidated Action are as follows:
                                 9                 a. Any attorney who has filed an action in the Related Actions may file an
                                10                     application for appointment as interim class counsel or other designated counsel
                                11                     either individually or as part of a proposed leadership structure. If any other
                                12                     additional action is later added to this Consolidated Action, nothing in this Order
Los Angeles, California 90069
 9255 Sunset Blvd., Suite 804
   Clarkson Law Firm, P.C.




                                13                     prevents counsel in that action to apply for appointment as interim class counsel
                                14                     or other designated counsel either individually or as part of a proposed
                                15                     leadership structure.
                                16                 b. Plaintiffs shall file a Consolidated Complaint superseding all previously
                                17                     individually filed complaints no later than thirty (30) days following entry of an
                                18                     order appointing interim class counsel or other designated counsel;
                                19                 c. S.C. Johnson and any additional defendants named in future Related Actions
                                20                     need not file a response to the complaint in each Related Actions and instead
                                21                     will answer, move or otherwise respond to the Consolidated Complaint no later
                                22                     than forty-five (45) days following service of the Consolidated Complaint; and
                                23                 d. The initial case management conferences in the Moran and Waddell matters
                                24                     currently set for August 11, 2020 are taken off calendar. A telephonic case
                                25                     management conference in the Consolidated Action shall take place on
                                26                     September 15, 2020 at 2:00 pm. The case management statement in the
                                27                     Consolidated Action shall be filed by September 8, 2020. All counsel, members
                                28


                                                                                   ORDER
                                       Case 4:20-cv-03820-HSG Document 12 Filed 08/03/20 Page 4 of 4




                                 1                     of the public and press may use the following dial-in information below to
                                 2                     access the case management conference:
                                 3                         i. Dial In: 888-808-6929
                                 4                        ii. Access Code: 6064255
                                 5               e. The Court may be in session with proceedings in progress when you connect to
                                 6                     the conference line. Therefore, mute your phone if possible and wait for the
                                 7                     Court to address you before speaking on the line. For call clarity, parties shall
                                 8                     NOT use speaker phone or earpieces for these calls, and where at all possible,
                                 9                     parties shall use landlines. The parties are further advised to ensure that the
                                10                     Court can hear and understand them clearly before speaking at length. Persons
                                11                     granted access to court proceedings held by telephone or videoconference are
                                12                     reminded that photographing, recording, and rebroadcasting of court
Los Angeles, California 90069
 9255 Sunset Blvd., Suite 804
   Clarkson Law Firm, P.C.




                                13                     proceedings, including screenshots or other visual copying of a hearing, is
                                14                     absolutely prohibited. See General Order 58 at Paragraph III.
                                15   IT IS SO ORDERED.
                                16
                                     Dated: 8/3/2020                                      _______________________________
                                17                                                        Hon. Haywood S. Gilliam, Jr.
                                18

                                19

                                20

                                21

                                22

                                23

                                24

                                25

                                26

                                27

                                28


                                                                                   ORDER
